Citation Nr: 1523443	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-30 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.

As the record shows psychiatric diagnoses other than PTSD, the claim of service connection for PTSD has been expanded/recharacterized that it is being considered as a claim of service connection for a psychiatric disability, however diagnosed, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In November 2014, the Veteran testified that he continues to receive psychiatric treatment at the St. John VA outpatient clinic in Reserve, Louisiana and that there are outstanding records not associated with the record.  VA treatment records are constructively of record, and as such record may be pertinent to the Veteran's claim, efforts to obtain them should be made.

Additionally, on June 2011 VA examination, the examiner diagnosed adjustment disorder with mixed anxiety and depression and opined that such is not caused by or a result of the Veteran's claimed stressor (combat experiences in Vietnam).  This opinion does not include adequate explanation of rationale, and is therefore inadequate for rating purposes.  Consequently, a remand to secure an adequate nexus opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of the complete updated and/or outstanding records of all treatment the Veteran has received for a psychiatric disorder, to specifically include records from the St. John VA outpatient clinic in Reserve, Louisiana since November 2013.

2.  Thereafter, arrange for a supplemental medical opinion to be provided by an appropriate opinion provider regarding the etiology of the Veteran's adjustment disorder and any other psychiatric disorders diagnosed since this claim was initiated in June 2010.  The entire record must be reviewed by the opinion provider.  Based on a review of the record, the opinion provider should opine whether the Veteran's diagnosed adjustment disorder and any other psychiatric disorder(s) diagnosed since this claim was initiated in June 2010 is at least as likely as not (a 50% or better probability) related to his service.

The examiner must explain the rationale for the opinion, citing to supporting factual data/medical literature as deemed indicated.

3.  Then review the record and readjudicate the claim of service connection for a variously diagnosed psychiatric disorder.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




